Name: Commission Regulation (EU) 2017/1515 of 31 August 2017 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society for the reference year 2018 (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: civil law;  business organisation;  demography and population;  communications;  information technology and data processing;  economic analysis;  information and information processing
 Date Published: nan

 1.9.2017 EN Official Journal of the European Union L 226/6 COMMISSION REGULATION (EU) 2017/1515 of 31 August 2017 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society for the reference year 2018 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are needed to determine the data to be supplied in order to prepare the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and to set the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted in order to produce European statistics on the information society, as referred to in Article 3(2) and Article 4 of Regulation (EC) No 808/2004 in Module 1, Enterprises and the information society and Module 2, Individuals, households and the information society, shall be as specified in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 143, 30.4.2004, p. 49. ANNEX I MODULE 1: ENTERPRISES AND THE INFORMATION SOCIETY A. SUBJECTS AND THEIR CHARACTERISTICS (1) The subjects to be covered for the reference year 2018, drawn from the list in Annex I to Regulation (EC) No 808/2004, shall be as follows: (a) ICT systems and their usage in enterprises; (b) use of the internet and other electronic networks by enterprises; (c) e-commerce; (d) e-business processes and organisational aspects; (e) ICT competence in the enterprise unit and the need for ICT skills; (f) access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following enterprise characteristics shall be collected: (a) ICT systems and their usage in enterprises (i) for all enterprises:  computer usage; (ii) for enterprises using computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. (b) Use of the internet and other electronic networks by enterprises (i) for enterprises using computers:  internet access; (ii) for enterprises with internet access:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes;  internet connection: any type of fixed connection;  internet connection: provision of portable devices that allow a mobile connection using mobile telephone networks, for business purposes;  having a website;  paying for advertisements on the internet; (iii) for enterprises having any type of fixed connection to the internet:  maximum contracted download speed of the fastest fixed internet connection in Mbit/s in the ranges: [0, < 2], [2, < 10], [10, < 30], [30, < 100], [  ¥ 100]; (iv) for enterprises that provide their persons employed with portable devices that allow a mobile internet connection using mobile telephone networks, for business purposes:  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes;  provision of portable devices to access the enterprise's email system;  provision of portable devices to access and modify the enterprise's documents;  provision of portable devices to use dedicated business software applications; (v) for enterprises having a website, information about the provision of the following facilities:  description of goods or services, price lists;  online ordering, reservation or booking;  possibility for visitors to customise or design online goods or services;  tracking or status of placed orders;  personalised content on the website for regular/recurrent visitors;  links or references to the enterprise's social media profiles; (vi) for enterprises that pay for advertisements on the internet, use of any of the following targeted advertising methods:  advertising method based on webpages' content or keywords searched by users;  advertising method based on the tracking of internet users' past activities or profile;  advertising method based on geolocation of internet users;  any other method of targeted advertising on the internet not specified above. (c) E-commerce (i) for enterprises using computers:  receipt of orders for goods or services placed via a website or apps (web sales), in the previous calendar year;  receipt of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year;  (optional) placement of orders for goods or services via a website, apps or EDI-type message, in the previous calendar year; (ii) for enterprises having received orders for goods or services placed via a website or apps in the previous calendar year:  value of the turnover, expressed in absolute figures or as a percentage of total turnover, of e-commerce sales resulting from orders received via a website or apps, in the previous calendar year;  percentage of turnover from orders received via a website or apps, broken down by sales to private consumers (Business to Consumers: B2C), and sales to other enterprises (Business to Business: B2B) and to public authorities (Business to Government: B2G), in the previous calendar year;  receipt of orders for goods or services via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets), in the previous calendar year;  receipt of orders for goods or services via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year;  percentage of turnover from orders received via a website or apps broken down by orders received via the enterprise's own website or apps (including those of parent or affiliate enterprises, extranets) and by orders received via an e-commerce marketplace website or apps used by several enterprises for trading products, in the previous calendar year; (iii) for enterprises having received orders for goods or services via EDI-type messages, in the previous calendar year:  value of the turnover or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year; (iv) for enterprises having placed orders for goods or services via a website, apps or EDI-type message (excluding manually typed emails), in the previous calendar year:  (optional) placing orders for goods or services via a website or apps, in the previous calendar year;  (optional) placing orders for goods or services via EDI-type messages, in the previous calendar year;  (optional) placing orders via a website, apps or EDI-type message for goods or services to the value of at least 1 % of the total value of purchases, in the previous calendar year. (d) E-business processes and organisational aspects (i) for enterprises using computers:  use of the enterprise's 3D printers, in the previous calendar year;  use of printing services provided by other enterprises, in the previous calendar year;  (optional) use of industrial robots;  (optional) use of service robots;  (optional) analysis of Big Data using the enterprise's own data from smart devices or sensors as a data source, in the previous calendar year;  (optional) analysis of Big Data using geolocation data from portable devices as a data source, in the previous calendar year;  (optional) analysis of Big Data using data generated from social media as a data source, in the previous calendar year;  (optional) analysis of Big Data using other data sources not specified in this point, in the previous calendar year;  invoices sent in electronic form, in a standard structure suitable for automated processing (eInvoices), excluding the transmission of PDF files, in the previous calendar year;  invoices sent in electronic form, not suitable for automated processing, including the transmission of PDF files, in the previous calendar year;  invoices sent in paper form, in the previous calendar year;  (optional) receipt of invoices in electronic form, in a standard structure suitable for automated processing (eInvoices), excluding the transmission of PDF files, in the previous calendar year;  (optional) receipt of invoices in electronic form, not suitable for automated processing, including the transmission of PDF files, in the previous calendar year;  (optional) receipt of invoices in paper form, in the previous calendar year; (ii) for enterprises using 3D printing, in the previous calendar year:  printing prototypes or models for sale;  printing prototypes or models for internal use;  printing goods for sale excluding prototypes or models;  printing goods to be used in the enterprise's production process excluding prototypes or models; (iii) for enterprises using service robots:  (optional) use for surveillance, security or inspections tasks;  (optional) use for transportation of people or goods;  (optional) use for cleaning or waste disposal tasks;  (optional) use for warehouse management systems;  (optional) use for assembly works performed by service robots;  (optional) use for robotic store clerk tasks;  (optional) use for construction works or damage repair tasks; (iv) for enterprises that analyse Big Data, in the previous calendar year:  (optional) use of enterprise's own employees for performing Big Data analysis, in the previous calendar year;  (optional) use of external service providers for performing Big Data analysis, in the previous calendar year; (v) for enterprises having sent invoices in electronic form, in a standard structure suitable for automated processing (eInvoices), excluding the transmission of PDF files, in the previous calendar year:  (optional) percentage of eInvoices out of all invoices sent, or percentage of eInvoices out of all invoices sent in the following ranges: [0, < 10], [10, < 25], [25, < 50], [50, < 75], [  ¥ 75], in the previous calendar year;  (optional) eInvoices sent to other enterprises (Business to Business: B2B), in the previous calendar year;  (optional) eInvoices sent to public authorities (Business to Government: B2G), in the previous calendar year;  (optional) eInvoices sent to private consumers (Business to Consumers: B2C), in the previous calendar year; (vi) for enterprises having received invoices in electronic form, in a standard structure suitable for automated processing (eInvoices), excluding the transmission of PDF files, in the previous calendar year:  (optional) percentage of eInvoices out of all invoices received, or percentage of eInvoices out of all invoices received in the following ranges: [0, < 10], [10, < 25], [25, < 50], [50, < 75], [  ¥ 75], in the previous calendar year. (e) ICT competence in the enterprise unit and the need for ICT skills (i) for enterprises using computers:  employment of ICT specialists;  provision of any type of training to develop ICT-related skills for ICT specialists, in the previous calendar year;  provision of any type of training to develop ICT-related skills for other persons employed, in the previous calendar year;  recruitment of or the attempt to recruit ICT specialists in the previous calendar year;  performance of the following ICT functions in the previous calendar year, broken down into Mainly by own employees, including those employed in parent or affiliate enterprises, Mainly by external supplier, or Not applicable:  maintenance of ICT infrastructure (servers, computers, printers, networks);  support for office software;  development of business management software/systems;  support for business management software/systems;  development of web solutions;  support for web solutions;  ICT security and data protection; (ii) for enterprises using computers and which have recruited or tried to recruit ICT specialists in the previous calendar year:  vacancies for ICT specialists that were difficult to fill. (f) Access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for enterprises with internet access:  use of cloud computing services, excluding free-of-charge-services; (ii) for enterprises with internet access that purchased cloud computing services:  use of email as a cloud computing service;  use of office software as a cloud computing service;  hosting the enterprise's database(s) as a cloud computing service;  storing files as a cloud computing service;  use of finance or accounting software applications as a cloud computing service;  use of Customer Relationship Management (CRM, software application for managing information about customers) as a cloud computing service;  use of computing power to run the enterprise's own software as a cloud computing service;  use of cloud computing services delivered from shared servers of service providers;  use of cloud computing services delivered from servers of service providers exclusively reserved for the enterprise. (3) The following background information shall be collected from all enterprises, or obtained from alternative sources:  the enterprise's main economic activity in the previous calendar year;  the average number of persons employed in the previous calendar year;  the total value of turnover, excluding VAT, in the previous calendar year. B. COVERAGE The characteristics specified in headings A(2) and (3) shall be collected for the following categories of enterprises: (1) Economic activity: enterprises classified by the following NACE Rev. 2 categories: NACE Rev. 2 category Description Section C Manufacturing Section D, E Electricity, gas and steam and air conditioning supply, water supply, sewerage, waste management and remediation activities Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transportation and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support service activities Group 95.1 Repair of computers and communication equipment; (2) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed may be covered optionally; (3) Geographical scope: enterprises located in any part of the territory of the Member State. C. REFERENCE PERIODS The reference period is 2017 for the characteristics referring to the previous calendar year. The reference period is 2018 for the other characteristics. D. BREAKDOWN OF DATA The following background characteristics shall be provided in respect of the subjects and their characteristics listed in heading (2) of Part A: (1) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10 + 11 + 12 + 13 + 14 + 15 + 16 + 17 + 18 19 + 20 + 21 + 22 + 23 24 + 25 26 + 27 + 28 + 29 + 30 + 31 + 32 + 33 35 + 36 + 37 + 38 + 39 41 + 42 + 43 45 + 46 + 47 47 49 + 50 + 51 + 52 + 53 55 58 + 59 + 60 + 61 + 62 + 63 68 69 + 70 + 71 + 72 + 73 + 74 77 + 78 + 79 + 80 + 81 + 82 26.1 + 26.2 + 26.3 + 26.4 + 26.8 + 46.5 + 58.2 + 61 + 62 + 63.1 + 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10 + 11 + 12 13 + 14 + 15 16 + 17 + 18 26 27 + 28 29 + 30 31 + 32 + 33 45 46 55 + 56 58 + 59 + 60 61 62 + 63 77 + 78 + 80 + 81 + 82 79 95.1 (2) Size class breakdown: data shall be broken down according to the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed Where covered, a breakdown of the data shall be provided in accordance with the following table: Size class 0 to 9 persons employed (optional) 2 to 9 persons employed (optional) 0 to 1 persons employed (optional) E. PERIODICITY The data stipulated in this Annex shall be provided once for 2018. F. DEADLINES FOR TRANSMISSION OF RESULTS (1) The aggregate data referred to in Article 6 and Annex I (6) of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, shall be transmitted to Eurostat by 5 October 2018. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2018. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2018. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat. ANNEX II MODULE 2: INDIVIDUALS, HOUSEHOLDS AND THE INFORMATION SOCIETY A. SUBJECTS AND THEIR CHARACTERISTICS (1) The subjects to be covered for the reference year 2018, drawn from the list in Annex II to Regulation (EC) No 808/2004, shall be as follows: (a) access to and use of ICTs by individuals and/or in households; (b) use of the internet and other electronic networks for different purposes by individuals and/or in households; (c) ICT security and trust; (d) ICT competence and skills; (e) use of ICT by individuals to exchange information and services with governments and public administrations (e-government); (f) access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following characteristics shall be collected: (a) Access to and use of ICT by individuals and/or in households (i) for all households:  access to the internet at home (by any enabling device: computers as well as smart phones, games consoles or e-book readers); (ii) for households with internet access:  internet connection: fixed broadband connection;  internet connection: mobile broadband connection (via mobile phone network of at least 3G);  (optional) internet connection: dial-up access over normal telephone line or ISDN;  (optional) internet connection: mobile narrowband connection (via mobile phone network below 3G); (iii) for individuals who are employees or self-employed, including family workers, and who have used the internet in the last 12 months:  use of computers, laptops, smartphones, tablets or other portables devices, in the main paid job;  use of other computerised equipment or machinery such as those used in production lines, transportation or other services, including handheld devices such as those used for stock control, in the main paid job; (iv) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets or other portable devices in the main paid job and have used the internet in the last 12 months:  exchange of emails or enter data into databases, in the main paid job, at least once per week;  create or edit electronic documents, in the main paid job, at least once per week;  use social media for work, in the main paid job, at least once per week;  use of applications to receive tasks or instructions, excluding e-mails, in the main paid job, at least once per week;  use of occupational specific software (such as for design, data analysis, processing), in the main paid job, at least once per week;  develop or maintain IT systems or software, in the main paid job, at least once per week;  did not carry out any of the listed activities in the main paid job, at least once per week; (v) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets, other portable devices or other computerised equipment or machinery (such as those used in production lines, transportation or other services), in the main paid job, and have used the internet in the last 12 months:  change of tasks in the main paid job as a result of the introduction of new software or computerised equipment, in the last 12 months;  (optional) involvement in choosing, modifying or testing the software or computerised equipment used at work, in the main paid job, in the last 12 months;  (optional) changes in the time spent on repetitive tasks, in the main paid job, in the last 12 months: increase, decrease, no relevant change;  (optional) changes in the independence in organising own tasks, in the main paid job, in the last 12 months: increase, decrease, no relevant change;  (optional) changes in the monitoring of own performance, in the main paid job, in the last 12 months: increase, decrease, no relevant change;  (optional) changes in the time spent on acquiring new skills needed for work, in the main paid job, in the last 12 months: increase, decrease, no relevant change;  (optional) changes in the ease of collaboration with colleagues or business partners, in the main paid job, in the last 12 months: increase, decrease, no relevant change;  (optional) changes in the amount of irregular working hours (night, weekend, shift work), in the main paid job, in the last 12 months: increase, decrease, no relevant change;  average frequency of working from home in the last 12 months: every day or almost every day, at least once a week (but not every day), less than once a week, never. (b) Use of the internet for different purposes by individuals and/or in households (i) for all individuals:  most recent internet use, at any location, with any enabling device: in the last three months, between three months and a year ago, more than one year ago, never used the internet; (ii) for individuals who have used the internet in the last three months:  average frequency of internet use in the last three months: every day or almost every day, at least once a week (but not every day), less than once a week;  use of desktop computer to access the internet in the last three months;  use of laptop to access the internet in the last three months;  use of tablet to access the internet in the last three months;  use of mobile phone or smart phone to access the internet in the last three months;  use of other mobile devices (such as media or games player, e-book reader, smart watch) to access the internet in the last three months;  internet use in the last three months for private purposes for sending, receiving emails;  internet use in the last three months for private purposes for telephoning over the internet, video calls (via webcam) over the internet (using applications);  internet use in the last three months for private purposes for participating in social networks (creating a user profile, posting messages or other contributions);  internet use in the last three months for private purposes for finding information about goods or services;  internet use in the last three months for private purposes for listening to music (such as web radio, music streaming);  internet use in the last three months for private purposes for watching internet streamed TV (live or catch-up) from TV broadcasters;  internet use in the last three months for private purposes for watching Video on Demand from commercial services;  internet use in the last three months for private purposes for watching video content from sharing services;  internet use in the last three months for private purposes for playing or downloading games;  internet use in the last three months for private purposes for seeking health-related information (about matters such as injuries, diseases, nutrition, improving health, etc.);  internet use in the last three months for private purposes for making an appointment with a practitioner via a website or apps (such as a hospital or a health care centre);  internet use in the last three months for private purposes for selling goods or services (for example via auctions);  internet use in the last three months for private purposes for internet banking;  use of internet storage space (cloud computing) in the last three months for private purposes for saving documents, pictures, music, video or other files;  internet use (excluding emails) in the last three months for buying or selling shares, bonds, funds or other investment services for private purposes in the last 12 months;  internet use (excluding emails) in the last three months for buying or renewing existing insurance policies, including those offered as a package together with another service for private purposes in the last 12 months;  internet use (excluding emails) in the last three months for taking a loan or mortgage or arranging credit from banks or other financial providers for private purposes in the last 12 months; (iii) for individuals who have used the internet every day or almost every day in the last three months:  use of the internet several times during the day, in the last three months; (iv) for individuals who have used the internet in the last 12 months:  use of any website or app in the last 12 months to arrange an accommodation (such as a room, apartment, house, holiday cottage, etc.) from another private individual for private purposes: intermediary websites or apps dedicated to arranging accommodation, other websites or apps (including social networks), not used;  use of any website or app in the last 12 months to arrange a transport service (such as by car) from another private individual for private purposes: intermediary websites or apps dedicated to arranging transport services, other websites or apps (including social networks), not used;  use of intermediary website or apps to obtain paid work in the last 12 months: as main source of income, as an additional source of income, not used;  last purchase or order of goods or services over the internet (using websites or apps; excluding orders via manually typed emails, short message service or multimedia messaging services) for private use via any device: in the last three months, between three months and a year ago, more than one year ago, never bought or ordered anything over the internet;  use of a smartphone for private purposes; (v) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last three months:  the number of times goods or services were bought or ordered over the internet in the last three months for private use: number of times or in classes: 1 to 2 times, between 3 and 5 times, between 6 and 10 times, > 10 times;  the total value of goods or services (excluding shares or other financial services) bought or ordered over the internet in the last three months for private use: amount in euro or in classes: less than EUR 50, EUR 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1 000, EUR 1 000 or more, unknown; (vi) for individuals who have used the internet for internet commerce (buying or ordering goods or services) in the last 12 months:  internet use for buying or ordering food or groceries for private use in the last 12 months;  internet use for buying or ordering household goods (such as furniture, toys, etc., but excluding consumer electronics) for private use in the last 12 months;  internet use for buying or ordering medicine for private use in the last 12 months;  internet use for buying or ordering clothes or sports goods for private use in the last 12 months;  internet use for buying or ordering computer hardware for private use in the last 12 months;  internet use for buying or ordering electronic equipment (including cameras) for private use in the last 12 months;  internet use for buying or ordering telecommunication services (such as TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money on prepaid phone cards) for private use in the last 12 months;  internet use for buying or ordering holiday accommodation (such as hotels) for private use in the last 12 months;  internet use for buying or ordering other travel arrangements (such as transport tickets, car hire) for private use in the last 12 months;  internet use for buying or ordering tickets for events for private use in the last 12 months;  internet use for buying or ordering films or music for private use in the last 12 months;  internet use for buying or ordering books, magazines or newspapers for private use in the last 12 months;  internet use for buying or ordering e-learning material for private use in the last 12 months;  internet use for buying or ordering video games software, other computer software and software upgrades for private use in the last 12 months;  internet use for buying or ordering other goods or services for private use in the last 12 months;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: national sellers;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: sellers from other EU countries;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: sellers from the rest of the world;  internet use for buying or ordering goods or services for private use in the last 12 months, by origin: country of origin of the sellers is unknown; (vii) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets, other portable devices or other computerised equipment or machinery (such as those used in production lines, transportation or other services), in the main paid job, have used the internet and worked from home in the last 12 months:  use of the internet for the main paid job, in the last 12 months. (c) ICT security and trust (i) for individuals who have used the internet in the last 12 months:  use of simple login with username and password as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of social media login used for other services as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of a security token as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of an electronic identification certificate or card used with a card reader as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of a procedure involving the own mobile phone (such as a code received via a message) as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of a single pin code list (such as a plastic card with codes, scratch codes, etc.) or random characters of a password as identification procedure for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months;  use of other electronic identification procedures for online services (such as online banking, public services ordering or buying goods or services online,) for private purposes in the last 12 months;  (optional) no electronic identification procedure used for online services (such as online banking, public services, ordering or buying goods or services online) for private purposes in the last 12 months; (ii) for individuals who have used the internet in the last 12 months and a smartphone for private purposes:  use of any kind of security software or service (such as antivirus, antispam or firewall) automatically installed or provided with the operating system on the smartphone used for private purposes;  use of any kind of security software or service (such as antivirus, antispam or firewall) installed by the individual, subscribed to it or by somebody else, on the smartphone used for private purposes;  no security software or service (such as antivirus, antispam or firewall) installed on the smartphone used for private purposes;  not known if any kind of security software or service (such as antivirus, antispam or firewall) is installed on the smartphone used for private purposes;  loss of information, documents, pictures or other kind of data as a result of a virus or other hostile type of programs, on the smartphone used for private purposes;  no loss of information, documents, pictures or other kind of data as a result of a virus or other hostile type of programs, on the smartphone used for private purposes;  loss of information, documents, pictures or other kind of data as a result of a virus or other hostile type of programs, on the smartphone used for private purposes, not known;  restriction or refusal of access to the personal data (such as location, contact list) at least once when using or installing an application on the smartphone used for private purposes;  no restriction or refusal of access to the personal data (such as location, contact list) when using or installing an application on the smartphone used for private purposes;  no awareness of the possibility of restriction or refusal of access to the personal data (such as location, contact list) when using or installing an application on the smartphone used for private purposes;  no use of applications on the smartphone used for private purposes; (iii) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months although there was a need to submit official forms, reasons for not submitting:  concerns about protection and security of personal data in the last 12 months. (d) ICT competence and skills (i) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets, other portable devices or other computerised equipment or machinery (such as those used in production lines, transportation or other services), in the main paid job, and have used the internet in the last 12 months:  learnt to use new software or computerised equipment for the main paid job, in the last 12 months;  perception of skills relating to the use of computers, software and applications, in the main paid job: further training needed to cope well with own duties, skills correspond well with own duties, skills to cope with more demanding duties; (ii) for individuals who have used the internet in the last 12 months, learning activities carried out to improve skills related to the use of computers, software or applications:  free online training or self-study, in the last 12 months;  training paid by oneself, in the last 12 months;  free training provided by public programs or organisations other than the own employer, in the last 12 months;  training paid or provided by the own employer, in the last 12 months;  on-the-job training (such as co-workers, supervisors), in the last 12 months; (iii) for individuals who have used the internet and carried out learning activities to improve skills related to the use of computers, software or applications in the last 12 months, field in which the training was carried out:  (optional) online marketing or e-Commerce, in the last 12 months;  (optional) social media, in the last 12 months;  (optional) programming languages, including design or management of websites, in the last 12 months;  (optional) data analysis or management of databases, in the last 12 months;  (optional) maintenance of computer networks, servers, etc., in the last 12 months;  (optional) IT-security or privacy management, in the last 12 months;  (optional) specific software applications for work, in the last 12 months;  (optional) other fields of training related to the use of computers, software or applications, in the last 12 months. (e) Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) (i) for individuals who have used the internet in the last 12 months:  internet use in the last 12 months for private purposes, for obtaining information from the websites or apps of public authorities or public services (manually typed emails should be excluded);  internet use in the last 12 months for private purposes, for downloading/printing official forms from the websites of public authorities or public services (manually typed emails should be excluded);  internet use in the last 12 months for private purposes, for submitting completed forms online to public authorities or public services (manually typed emails should be excluded); (ii) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months:  did not submit completed forms because there was no need to submit any official forms for private purposes in the last 12 months; (iii) for individuals who have not submitted completed forms online to public authorities' websites or apps for private purposes in the last 12 months, although there was a need to submit official forms, reasons for not submitting:  no such online service was available;  lack of skills or knowledge (for example, they did not know how to use the website or it was too complicated to use);  another person submitted completed forms online on the respondent's behalf (for example a consultant, a tax adviser, a relative or family member);  other reason for not submitting completed forms online to public authorities. (f) Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for individuals who have used the internet in the last three months:  use of a mobile phone or smartphone to access the internet away from home or work in the last three months;  use of a laptop to access the internet away from home or work in the last three months;  use of a tablet to access the internet away from home or work in the last three months;  use of other mobile devices (such as media or games player, e-book reader, smart watch) to access the internet away from home or work in the last three months;  no use of mobile devices to access the internet away from home or work in the last three months; (ii) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets, other portable devices or other computerised equipment or machinery (such as those used in production lines, transportation or other services), in the main paid job, and have used the internet in the last 12 months:  (optional) frequency of working at an external site (such as a construction site, agricultural field or other public/private spaces) or on the move (such as in a vehicle), in the last 12 months: every day or almost every day, at least once a week (but not every day), less than once a week, never; (iii) for individuals who are employees or self-employed, including family workers, who are using computers, laptops, smartphones, tablets, other portable devices or other computerised equipment or machinery (such as those used in production lines, transportation or other services) in the main paid job, worked at an external site (such as a construction site, agricultural field or other public/private spaces) or on the move (such as in a vehicle), and have used the internet in the last 12 months:  (optional) use of laptops, smartphones, tablets or other portable devices for own job when working at an external site (such as a construction site, agricultural field or other public/private spaces) or on the move (such as in a vehicle) in the last 12 months. B. COVERAGE (1) The statistical units for the characteristics listed in heading A(2) of this Annex that concern households are households with at least one member in the 16 to 74 age group. (2) The statistical units for the characteristics listed in heading A(2) of this Annex that concern individuals are individuals aged 16 to 74. (3) The geographical scope comprises households or individuals, or both, living in any part of the territory of the Member State concerned. C. REFERENCE PERIOD The main reference period for collecting statistics is the first quarter of 2018. D. SOCIOECONOMIC BACKGROUND CHARACTERISTICS (1) For the subjects and their characteristics, listed in heading A(2) of this Annex, which concern households, the following background characteristics are to be collected: (a) region of residence, specified according to the NUTS1 classification of regions; (b) (optional) region of residence specified according to the NUTS2 classification; (c) geographical location, i.e. whether living in a less developed region, a transition region or a more developed region; (d) degree of urbanisation, i.e. whether living in a densely populated area, in an intermediate density area or in a thinly populated area; (e) type of household, specifying the number of members in the household: (optional) the number of persons aged from 16 to 24, (optional) the number of students aged from 16 to 24 years, (optional) the number of persons aged 25 to 64 years, (optional) the number of persons aged 65 years or over and, to be collected separately, the number of children under 16, (optional) the number of children aged between 14 and 15, (optional) the number of children aged from 5 to 13 years, (optional) number of children aged 4 years or less; (f) (optional) household's net monthly income, which is to be collected as a value or in size bands compatible with income quartiles; (g) (optional) equivalised household total net monthly income transmitted in quintiles. (2) For the subjects and their characteristics, listed in heading A(2) of this Annex, which relate to individuals, the following background characteristics are to be collected: (a) the gender; (b) the country of birth, specifying whether the person is native-born or foreign-born; if the latter, also specifying whether the person was born in another EU Member State or in a country outside the EU; (c) country of citizenship, specifying whether the person is a national or a non-national; if the latter, also specifying whether the person is a national of another EU Member State or of a non-EU country; (d) age in completed years; (optional) under 16 or over 74, or both; (e) educational attainment level, specifying the highest level of education successfully completed according to the International Standard Classification of Education (ISCED 2011) whether it is at most lower secondary education (ISCED 0, 1 or 2) or upper secondary and post-secondary non-tertiary education (ISCED 3 or 4), or tertiary education (ISCED 5, 6, 7 or 8), or less than primary education (ISCED 0) or primary education (ISCED 1) or lower secondary education (ISCED 2) or upper secondary education (ISCED 3) or post-secondary non-tertiary education (ISCED 4) or short-cycle tertiary education (ISCED 5) or bachelor or equivalent (ISCED 6) or master or equivalent (ISCED 7) or doctoral or equivalent (ISCED 8); (f) employment situation specifying whether person is an employee or self-employed, including family workers (full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration, employee with a temporary job or contract of limited duration, self-employed including family workers); (g) specify economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trade, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other service activities (h) employment situation, specifying whether person is unemployed or is a student not in the labour force or in any other way not in the labour force specifying optionally whether person is in retirement or early retirement or given up business, permanently disabled, in compulsory military or community service, fulfilling domestic tasks or is inactive for any other reason; (i) occupation according to the International Standard Classification of Occupations (ISCO-08) specifying whether person is classified as a manual worker, non-manual worker, ICT worker, non-ICT worker and, optionally, all occupations according to ISCO-08 coded at 2-digit level. E. PERIODICITY The data stipulated in this Annex shall be provided once for 2018. F. DEADLINES FOR TRANSMISSION OF RESULTS (1) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II (6) of Regulation (EC) No 808/2004 shall be transmitted to Eurostat by 5 October 2018. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be sent to Eurostat by 31 May 2018. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be sent to Eurostat by 5 November 2018. (4) The data and metadata shall be supplied to Eurostat, using the Single Entry Point services, in accordance with the exchange standard specified by Eurostat. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat.